                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 BRIAN HOLM,                                       CV 18-00081-H-DLC-JTJ

              Plaintiff,

       vs.                                                    ORDER

 CRYSTAL BEAVER, P.R. FOR THE
 ESTATE OF BRIAN BEAVER, HER
 HEIRS, EXECUTORS,
 SUCCESSORS, AND ASSIGNS,

              Defendants.

      Plaintiff Brian Holm, a state prisoner proceeding without counsel, has filed

a Motion to Proceed in Forma Pauperis and submitted an account statement

sufficient to make the showing required by 28 U.S.C. §1915(a). (Docs. 1, 6.) The

request to proceed in forma pauperis will be granted.

      Pursuant to 28 U.S.C. § 1915(b)(1), Mr. Holm must pay the statutory

$350.00 filing fee. Mr. Holm submitted an account statement showing an inability

to pay that fee; therefore, the initial partial filing fee is waived, and he may

proceed with the case. See Bruce v. Samuels, 136 S.Ct 627, 629 (2016)(“the initial


                                           1
partial filing fee may not be exacted if the prisoner has no means to pay it, §

1915(b)(4)”). Mr. Holm will be required to pay the fee in installments and make

monthly payments of 20% of the preceding month’s income credited to his prison

trust account. The percentage is set by statute and cannot be altered. 28 U.S.C. §

1915(b)(2). Mr. Holm must make these monthly filing-fee payments

simultaneously with the payments required in any other cases he has filed. Id. By

separate order, the Court will direct the facility where Mr. Holm is held to forward

payments from Mr. Holm’s account to the Clerk of Court each time the account

balance exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

      Pursuant to the federal statutes governing proceedings in forma pauperis

and cases filed by prisoners, federal courts must engage in a preliminary screening

of a case to assess the merits of the claims. 28 U.S.C. § 1915(e)(2); 28 U.S.C. §

1915A(a). Accordingly, the Court must identify cognizable claims, or dismiss the

complaint, or any portion of the complaint, if the complaint is frivolous, malicious,

fails to state a claim upon which relief can be granted, or seeks monetary relief

from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2); 28

U.S.C. § 1915A. The Court will not issue a gag order as requested by Mr. Holm

until after this screening process is completed. Mr. Holm must await the Court’s

preliminary screening Order prior to taking further action in this matter.

                                          2
      Based upon the foregoing, the Court issues the following:

                                      ORDER

      1. Mr. Holm’s Motion to Proceed in Forma Pauperis (Doc. 1) is

GRANTED.

      2. The Clerk shall remove the word “LODGED” from the docket entry for

the Complaint. (Doc. 2). The Complaint is deemed filed July 30, 2018.

      3. Mr. Holm’s Motion for Issuance of Gag Order (Doc. 3) is DENIED

WITHOUT PREJUDICE.

      4. At all times during the pendency of this action, Mr. Holm MUST

IMMEDIATELY ADVISE the Court of any change of address. A failure to do so

may result in the dismissal of the action for failure to prosecute.

      DATED this 3rd day of October, 2018.


                                          /s/ John Johnston
                                        John Johnston
                                        United States Magistrate Judge




                                          3
